Appellants appeal statement was due on July 2, 2013. To
                date, appellants have not filed an appeal statement or otherwise
                responded to this court's directive. Accordingly, we
                            ORDER this appeal DISMISSED.




                                                                   Parraguirre




                cc:   Hon. Gloria Sturman, District Judge
                      Gertrude Creazzo
                      Tony Creazzo
                      Brooks Bauer LLP
                      Holland & Hart LLP/Reno
                      Holland & Hart LLP/Las Vegas
                      Pite Duncan, LLP
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A

                                    EIME1111111111MBESMEEMBE